    Case 1:19-mj-00222-MSN Document 1 Filed 05/09/19 Page 1 of 2 PageID# 1

                                                                                    r n m
                                                                                     ■   «—




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                        -o p |^
                                        Alexandria Division                   • •   '


 UNITED STATES OF AMERICA,

         V.                                                   No. 1:19MJ

 ROSEMARY E. BURGAN,
                                                              Court Date: May 20,2019

         Defendant.


                                   CRIMINAL INFORMATION

                                     (Misdemeanor 7869303)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about April 10, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Vii^inia, the defendant,

ROSEMARY E. BURGAN, did assault and batter, SB, a family member.


(In violation ofTitle 18, United States Code, Section 13 assimilating Virginia Code Section
18.2-57.2)

                                               Respectfully submitted,

                                               G.Zachary Terwilliger
                                               United States Attoi


                                       By:
                                               Amanda Williams
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                               Eastern District of Virginia
                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               Phone:(703)299-3776
                                               Fax:(703)299-3980
                                               Email: amanda.r.wiIliams@usdoj.gov
Case 1:19-mj-00222-MSN Document 1 Filed 05/09/19 Page 2 of 2 PageID# 2
